Letton, J.,
dissenting.
I again dissent from the statement of law in the fifth paragraph of the syllabus. Under certain circumstances the want of arraignment may be prejudicial error, but the defendant may by his conduct waive arraignment. Since the decision of Burroughs v. State, 94 Neb. 519, in which my former dissent was written, the supreme court of the United States has taken a forward step and overruled its former decisions in this respect, saying: “Technical objections of this character were undoubtedly given much more weight formerly than they are now. Such rulings originated in that period of English history when the accused was entitled to few rights in the presentation of his defense, when he could not be represented by counsel, nor heard upon his own oath, and when the punishment' of offenses, *755even of a trivial character, was of a severe and often of a shocking nature. Under that system the courts were disposed to require that the technical forms and methods of procedure should he fully complied with. But with improved methods of procedure and gre'ater privileges to the accused, any reason for such strict adherence to the mere formalities of trial would seem to have passed away, and we think that the better opinion, when applied to a situation such as now confronts us, was expressed in the dissenting opinion of Mr. Justice Peck-ham, speaking for the minority of the court in the Crain case, 162 U. S. 625. * * * Holding this view, notwithstanding our reluctance to overrule former decisions of this court, we now are constrained to hold that the technical enforcement of formal rights in criminal procedure sustained in the Grain case is no longer required in the prosecution of offenses under present systems of law, and so far as that case is' not in accord with the views herein expressed, it is necessarily overruled.” Garland v. State of Washington, 232 U. S. 642.
I believe this court should follow the example of that distinguished tribunal, and overrule its former decisions adhering to the idea that convictions of crime should be set- aside for the. lack of a mere formality.
Dean and Aldrich, JJ., concur in this dissent.